Exhibit 10.20
Loan No. 73100202

SEPARATE GUARANTY OF CARVEOUT OBLIGATIONS
(Loan No. 73100202)
This Separate Guaranty of Carveout Obligations (the “Guaranty”) is made as of
the 14th day of August, 2015 (the “Effective Date”), by AMERICAN REALTY CAPITAL
HEALTHCARE TRUST III, INC., a Maryland corporation, whose address is 405 Park
Avenue, 14th Floor, New York, New York, 10022, Attn: Healthcare Counsel (the
“Guarantor”), in favor of RGA REINSURANCE COMPANY, a Missouri corporation, whose
address is c/o RGA Mortgage Loan Servicing LLC, P.O. Box 771320, St. Louis,
Missouri 63177, and its successors and assigns (the “Lender”).
For and in consideration of the premises set forth herein and in order to induce
the Lender to consent to the assumption of the loan evidenced that certain
Promissory Note dated September 27, 2012 (the “Note”) in the principal amount of
$5,200,000.00 (the “Loan”) by ARHC PPLVLGA01, LLC, a Delaware limited liability
company (“Borrower”) pursuant to that certain Consent and Assumption Agreement
With Release dated of even date herewith executed by, among others, Lender,
Borrower and Guarantor (the “Assumption Agreement”), being recorded on or about
the date hereof in the office of the Clerk of the Superior Court for Gwinnett
County, Georgia (the “Recorder’s Office”), which Note was originally made by ICM
VI- Philip Center, LP, a Georgia limited partnership (the “Original Borrower”)
in favor of Lender, the Guarantor hereby agrees as follows:


1.GUARANTEE OF CARVEOUT OBLIGATIONS
In consideration of Lender agreeing to make the Loan, Guarantor hereby
irrevocably, absolutely, unconditionally and jointly and severally guarantees
the full and prompt payment to Lender of all amounts due or arising from or in
connection with the following obligations (the “Carve out Obligations”): (a) the
obligation to pay any amounts advanced or expenses incurred by Lender under the
Note, the Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement dated September 27, 2012, executed by Original Borrower in favor of
Lender and recorded in the Recorder’s Office on October 5, 2012 in Book 51698,
Page 0177 securing the Note (the “Security Instrument”) or any other instrument
executed by Borrower or, to the extent assumed by Borrower, Original Borrower in
connection with or given as security for the Note, including but not limited to,
that certain Environmental Indemnity Agreement dated of even date herewith
executed by Borrower and Guarantor in favor of Lender and the Assumption
Agreement (the “Loan Documents”) with respect to any of those matters set forth
in (i) through (x) below (the “Carveouts”), (b) the obligation to defend and
hold Lender harmless from and against any claims, judgments, causes of action or
proceedings arising from any of the Carveouts; (c) the obligation to indemnify
Lender with respect to any costs, damages, losses, including attorney’s fees,
suffered or incurred by Lender in connection with or arising from any of the
Carveouts, and (d) the obligation to repay the entire indebtedness evidenced by
the Note, the Security Instrument and other Loan Documents, if Lender’s
exculpation of Borrower from personal liability has become void as set forth in
the Loan Documents. The Carveouts are:

Page 1

--------------------------------------------------------------------------------

Loan No. 73100202    

(i)    material written misrepresentation by the Borrower with respect to the
Loan;
(ii)    waste of the property described in the Security Instrument (the
“Property”) (which shall include damage, destruction or disrepair of the
Property caused by a willful act or grossly negligent omission of the Borrower,
but shall exclude ordinary wear and tear in the absence of gross negligence);
(iii)    misappropriation of tenant security deposits (including proceeds of
tenant letters of credit), insurance proceeds or condemnation proceeds with
regard to the Property;
(iv)    failure to pay ground rent, property taxes, assessments or other
lienable impositions with regard to the Property, except to the extent funds for
payment of such items were placed and remain in escrow with the Lender;
(v)    failure to pay to the Lender (a) all rents, income and profits collected
more than one month in advance, and (b) all rents, income and profits (including
any rent for the last month of the lease term under any lease in force at the
time of default), received with respect to the Property during any period when
there exists a default under the Note or any of the Loan Documents, net of
amounts used to pay the reasonable and customary operating and maintenance
expenses of the Property;
(vi)    removal of fixtures or Personal Property (as defined in the Security
Instrument) from the Property, unless replaced in a commercially reasonable
manner;
(vii)    any amounts expended by Lender in connection with the foreclosure of
the Security Instrument or expenses incurred by Lender in connection with any
proceeding brought to enforce the terms of the other Loan Documents following
default;
(viii)    terminating or amending a lease of the Property in violation of the
Loan Documents;
(ix)    failure to maintain all insurance as required by the Security
Instrument, except to the extent funds for payment of said insurance premiums
were placed and remain in escrow with the Lender; and
(x)    liability of the Borrower under the Environmental Indemnity Agreement or
the provisions set forth in the Security Instrument pertaining to hazardous
materials or toxic substances found in, on or under the Property.
Guarantor acknowledges that the Loan is made solely for business purposes and
that the Guarantor will be liable for a deficiency judgment after any
foreclosure or trustee’s sale or deed in lieu of foreclosure or trustee’s sale
that the Lender elects to prosecute or accept, to the extent that liability for
the Carveout Obligations have remained unsatisfied. Any such deficiency or any

Page 2

--------------------------------------------------------------------------------

Loan No. 73100202    

judgment therefor shall bear interest at the Default Rate (as defined in the
Note) from and after the date of such foreclosure or trustee’s sale or the
Lender’s or its affiliate’s acceptance of a deed in lieu thereof until and
including the date the deficiency or judgment is paid.
2.    INDEMNITY AND HOLD HARMLESS
Guarantor jointly and severally agree to indemnify the Lender and hold it
harmless, to the extent of the Lender’s actual damages and losses, with respect
to any circumstance or event comprising a Carveout Obligation. This obligation
includes the protection of the Lender from, and the defense of the Lender
against, any and all actions, suits, proceedings, demands, assessments,
adjustments, penalties or other assertions of liability arising as a result of
or in connection with the Carveouts, and the indemnification of the Lender from
and against all out‑of-pocket costs and expenses sustained by the Lender in
enforcing this Guaranty, including reasonable attorneys’ fees and expenses,
actually incurred.
3.    CONDITIONAL GUARANTEE OF ENTIRE INDEBTEDNESS
Notwithstanding anything herein to the contrary set forth herein or in any
instrument given as security for the Note, Guarantor hereby irrevocably,
absolutely, unconditionally and jointly and severally guarantees the full and
prompt payment to Lender of the entire indebtedness evidenced by the Note and
secured by the Loan Documents in the event of (a) any fraud or intentional
misrepresentation by the Borrower, (b) a voluntary transfer or encumbrance of
the Property, or any direct or indirect beneficial ownership interest therein,
in violation of the Loan Documents, or (c) Borrower’s filing of a voluntary
petition for reorganization under Title 11 of the United States Code (or under
any other present or future law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization proceedings or otherwise similarly affecting the
rights of creditors), unless, prior to filing, Borrower offers to enter into
Lender’s choice of either an agreement to permit an uncontested foreclosure, or
an agreement to deliver a deed in lieu of foreclosure, Lender accepts Borrower’s
offer and the agreement is consummated within sixty (60) days of Lender’s
acceptance of the offer. After the Lender accepts such an offer, default by the
Borrower in fulfilling the terms of the accepted offer shall trigger personal
liability of the Borrower for the entire indebtedness due under the Note and
other Loan Documents and Guarantor’s guarantee thereof. No such offer shall be
conditioned on any payment by the Lender, on the release of Borrower or any
Guarantor from any obligation or liability under the Loan Documents, or on any
other concession. Guarantor’s personal liability for the Carveout Obligations
shall survive foreclosure of the Security Instrument (or Lender’s acquisition of
the Property by a deed in lieu of foreclosure).
This Guaranty is not a guarantee of collection, but rather is an irrevocable,
absolute and unconditional, continuing guarantee of payment and performance. In
this regard, the Guarantor hereby acknowledges and consents that the guarantee
set forth in this Guaranty may not be revoked as to any present or future
advances to or existing or additional liability incurred by the Borrower under
the terms of the Note or any of the Loan Documents. The guarantee set forth in
this Section shall terminate when the Note and the indebtedness evidenced
thereby has been paid in full.

Page 3

--------------------------------------------------------------------------------

Loan No. 73100202    

Guarantor hereby recognizes and acknowledges that they will derive substantial
economic benefit from the loan from Lender to Borrower in accordance with said
Note and Security Instrument and, in consideration therefore, Guarantor has
agreed to enter into this Guaranty.
4.    REPRESENTATIONS AND WARRANTIES
The Guarantor hereby covenants, represents and warrants to the Lender as
follows:
(a)    The execution and performance of this Guaranty and all guaranties,
indemnities and covenants herein will not result in any breach of, or constitute
a default under, any contract, guarantee, document or other instrument to which
any of the Guarantor is a party or by which the Guarantor may be bound or
affected, and do not and will not violate or contravene any law to which the
Guarantor is subject; nor do any such other instruments impose or contemplate
any obligations which are or will be inconsistent with this Guaranty.
(b)    No approval by, authorization of, or filing with any federal, state or
municipal or other governmental commission, board or agency or other
governmental authority is necessary in connection with the authorization,
execution and delivery of this Guaranty.
(c)    This Guaranty has been duly executed and delivered and constitutes the
legal, valid and binding obligations of the Guarantor, and is enforceable
against the Guarantor in accordance with its terms.
(d)    All financial information furnished by the Guarantor to Lender is true,
correct and complete in all material respects and does not omit to state any
fact or circumstance necessary to make the statements contained therein not
misleading.
(e)    The financial statement of each of the Guarantor furnished to Lender is
true and accurate as of its date. There has been no material adverse change in
the Guarantor’s financial condition since the date of said financial statement.
(f)    No Guarantor is currently the subject of, nor intends to take any action
to become the subject of any bankruptcy court filing, insolvency proceeding,
receivership, composition or assignment for the benefit of creditors.
(g)    There are no material actions, suits or proceedings pending or, to the
actual knowledge of the Guarantor, threatened against or affecting any
Guarantor.
5.    FINANCIAL REPORTS
On or before March 31 of each year hereafter during the term of the Loan,
Guarantor shall deliver to the Lender, its successors and assigns or authorized
servicer, copies of their financial statements. The Guarantor shall certify that
such statements are true and correct, and are based upon records compiled in
conformity with recognized accounting practices. Lender expressly reserves the
right to require such a certification by an independent certified public
accountant if it

Page 4

--------------------------------------------------------------------------------

Loan No. 73100202    

has reason to believe that any previously provided financial statement is
misleading in any material respect.
6.    DEFAULT
A “Default” shall exist under this Guaranty if any of the following events
occur:
(a)    Any Guarantor shall fail to pay any monetary obligation resulting from
the Agreement within five (5) business days after written notice and demand by
Lender.
(b)    Any Guarantor shall fail to perform, observe, or comply with any
non‑monetary covenant under this Guaranty, other than those specifically
identified below in this Section 6, within thirty (30) days after written notice
from the Lender demanding such performance, observance, or compliance; provided,
however, if Guarantor is diligently in good faith pursuing the cure within such
thirty (30) day period, and thereafter diligently in good faith pursues the same
to completion, the cure period shall be extended as necessary but not more than
sixty (60) days from the date of written notice.
(c)    Any Guarantor shall file a petition in bankruptcy or for relief from
creditors under any present or future law that affords general protection from
creditors; or any other person shall file an involuntary petition in bankruptcy
against any Guarantor; or the filing of any other action that may result in a
composition of debts, provide for the marshaling of assets for the satisfaction
of such Guarantor debts, or result in the judicially ordered sale of assets for
the purpose of satisfying obligations to creditors (unless a motion for the
dismissal of the petition or other action is filed within ten (10) days and
results in its dismissal within sixty (60) days of the filing of the petition or
other action).
(d)    The dissolution, liquidation or winding up of any Guarantor that is not a
natural person shall commence, or its legal existence shall cease, or any
Guarantor who is a natural person shall die, unless either (A) following the
related event, any one or more of the remaining Guarantors have an aggregate net
worth equal to or in excess of the Guarantors’ aggregate net worth (excluding
the value of the Carveout Guarantors’ equity in the Property) represented to the
Lender as of the date hereof (“Guarantor Net Worth Requirement”), or (B) the
Lender is promptly advised of the event, and the Borrower or remaining
Guarantors (or the executor of their estate, as applicable) succeed in obtaining
a replacement Guarantor acceptable to Lender, in its sole discretion (a
“Replacement Guarantor”), within one hundred eighty (180) days of the subject
event. If required for the determination of compliance with the Guarantor Net
Worth Requirement, the Guarantors and any prospective replacement Guarantors
shall have the burden of proving their compliance by providing current financial
statements. Any Replacement Guarantor shall jointly and severally assume the
obligations of the Guarantor under this Guaranty and the Environmental Indemnity
Agreement, in a written agreement approved in writing by Lender, so that the
other Guarantors and all Replacement Guarantors in the aggregate meet the
Guarantor Net Worth Requirement.
7.    APPLICATION OF PAYMENTS

Page 5

--------------------------------------------------------------------------------

Loan No. 73100202    

All payments with respect to the indebtedness evidenced by the Note received by
the Lender from the Borrower, or any party other than the Guarantor, may be
applied by the Lender to the indebtedness evidenced by the Note and secured by
the Loan Documents in such manner and order as the Lender desires, in its sole
discretion, whether or not such application reduces the liability of the
Guarantor with respect to the Carveout Obligations. If a foreclosure sale of the
property securing the Note (the “Property”) takes place, the proceeds of the
sale (whether received in cash or by credit bid) shall be applied first to
reduce that portion of the indebtedness which is not guaranteed under this
Guaranty.
8.    UNSECURED OBLIGATION
This Guaranty is not secured by any of the Loan Documents securing the Loan.
9.    WAIVERS
9.1    Subrogation Rights Against Borrower
The Guarantor waives (a) any right of reimbursement, subrogation, exoneration,
contribution, or indemnity from or by the Borrower with respect to the
satisfaction by the Guarantors of any obligation of the Borrower, and (b) any
“claim,” as that term is defined in the Bankruptcy Code, which the Guarantor
might now have or hereafter acquire against the Borrower by virtue of the
Guarantor’s performance of any obligation of the Borrower. In connection with
the waiver set forth in clause (a), the Guarantor expressly waives (i) any and
all rights to subrogation to the Lender against the Borrower and (ii) any rights
to enforce any remedy which the Lender may have against the Borrower and any
right of participate in any collateral for the Loan. In addition, the Guarantor
hereby subordinates any and all indebtedness of the Borrower now or hereafter
owed to the Guarantor to all indebtedness of the Borrower to the Lender, and
covenant with the Lender not to demand or accept any payment of principal or
interest on any such indebtedness while any default exists under the terms of
any of the Loan Documents.
9.2    Waiver of Jury Trial
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY IS
HEREBY WAIVED BY THE GUARANTOR, AND IT IS AGREED BY THE GUARANTOR THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
9.3    Marshaling of Assets
The Guarantor waives any right to cause a marshaling of the Borrower’s assets.
9.4    Homestead Laws and Exemptions
The Guarantor waives all rights and exemptions under homestead and similar laws.
9.5    Valuation of Collateral

Page 6

--------------------------------------------------------------------------------

Loan No. 73100202    

The Guarantor waives any right to assert that the amount paid for the property
securing the Note at a lawfully conducted judicial or nonjudicial foreclosure
sale is less than the value of the Property.
9.6    Protest, Demand, Dishonor
The Guarantor waives all rights of protest, demand, dishonor, presentment or any
other notices or demands which might otherwise be required by any statute or
rule of law now or hereafter in effect with respect to this Guaranty or any of
the Carveouts.
9.7    Additional Waivers
The Guarantor waives (A) any defense based upon the Lender’s election of any
remedy, (B) any defense of the statute of limitations and (C) any defense based
on the Lender’s failure to disclose any information concerning the financial
condition of the Borrower or any other circumstances bearing on the ability of
the Borrower to pay and perform its obligations under the Loan Documents, or the
Lender’s failure to provide notice of any act or omission by the Borrower from
which any liability for a Carveout Obligation may have arisen.
10.    MISCELLANEOUS
10.1    Independence of Obligations
The Guarantor shall be fully and personally liable for the Carveout Obligations,
and the Lender shall be entitled to maintain an independent action against the
Guarantor regardless of whether Lender has commenced or completed any action
against the Borrower or the Property. The Guarantor disclaims any status as
beneficiaries of any obligation of the Lender to the Borrower to provide notice
of default under the Loan Documents. If the Lender has initiated any action
against the Borrower to enforce the Loan Documents, the Lender may join the
Guarantor or refrain from doing so, at its sole and absolute discretion. The
liability of the Guarantor under this Guaranty shall be reinstated with respect
to any amount at any time paid to Lender by the Borrower on account of the
Carveout Obligations which shall thereafter be required to be restored or
returned by the Lender upon the bankruptcy, insolvency or reorganization of the
Borrower or any other Guarantor other than the party against whom the Lender has
sought to enforce this Guaranty, as though such amount had not been paid. Except
as expressly agreed in writing by the Lender, Guarantor’s liability for the
Carveout Obligations shall not be released, diminished, impaired, reduced or
otherwise affected by (a) the reconveyance of the interest created by the
Security Instrument, (b) the consent by the Lender to any transfer of a direct
or indirect interest in the Property (whether through sale of the Property,
transfers of interests in the Borrower, or a change in the form of business
organization of the Borrower), or (c) any forbearance by the Lender to exercise
any rights under the Loan Documents, unless those rights are expressly waived or
modified in a written instrument duly executed by the Lender; provided, however,
that any written modification of the Loan that affects the amount of the
indebtedness evidenced by the Note may be considered in ascertaining the amount
of the indebtedness for purposes of determining the amount of the Guarantor’s
liability arising under Section 3 of this Guaranty, absent fraud or material
written misrepresentation in connection with such a modification.

Page 7

--------------------------------------------------------------------------------

Loan No. 73100202    

10.2    Offsets and Defenses
No liability of the Guarantor under this Guaranty shall be released, diminished,
impaired, reduced or otherwise affected by any existing or future offset, claim,
or defense of the Guarantor against the Lender. No liability of any Guarantor
shall be affected because the liability of any other guarantor is limited,
impaired or released by reason of a trustee’s sale or any other agreement is
made or remedy is exercised by Lender, whether such limitation, impairment or
release results from such person also being the Borrower or liable by reason of
being any entity, natural person or general partner comprising Borrower or
otherwise.
10.3    Notices
All notices hereunder shall be in writing. All notices to be given hereunder
(including, without limitation, notices of sale or default) may be given by any
of the following means: i) personal service, ii) overnight delivery by a
nationally-recognized overnight courier, iii) U.S. Mail, postage thereon
prepaid, return receipt requested, or iv) facsimile transmission, followed by
U.S. Mail. Written notice shall be deemed effective as follows: i) if by
personal service or overnight delivery, upon delivery or first attempted
delivery, ii) if by U.S. Mail, two (2) days after deposit in the U.S. Mail, and
iii) if by facsimile transmission, followed by U.S. Mail, upon electronic
confirmation of receipt in the recipient’s office prior to 5:00 p.m. local time
at the recipient’s office. Notices to Guarantor or Lender shall be addressed to
the mailing address for the applicable party shown in the caption hereof, and a
copy of any notice to the Lender shall also be delivered to Lender at the
following address: 16600 Swingley Ridge Road, Chesterfield, Missouri 63017
“Attention: Global Legal Services.” Each of the parties may hereafter designate
a different address for notices hereunder by providing notice of such
designation to the other parties pursuant to the procedures set forth above.
10.4    Entire Guaranty and Modification
This Guaranty contains the entire agreement of the Guarantor relating to the
subject matter hereof, and all prior guaranties relative hereto which are not
contained herein are hereby terminated. This Guaranty may not be amended,
revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments executed by the Lender. Any alleged amendment,
revision, waiver, discharge, release or termination that is not so documented
shall not be effective as to the Lender.
10.5    Counterparts
This Guaranty may be executed in multiple counterparts, all of which taken
together shall constitute one and the same Guaranty.
10.6    Governing Law
This Guaranty shall be construed and enforced according to, and governed by, the
laws of Georgia without reference to conflicts of laws provisions which, but for
this provision, would require the application of the law of any other
jurisdiction.

Page 8

--------------------------------------------------------------------------------

Loan No. 73100202    

10.7    Cumulative Remedies
Every right and remedy provided in this Guaranty shall be cumulative of every
other right or remedy of the Lender whether herein or by law conferred and may
be enforced concurrently with any such right or remedy. No acceptance of
performance of any Carveout Obligation as to which the Guarantor shall be in
Default, or waiver of particular or single performance of any obligation or
observance of any covenant, shall be construed as a waiver of the obligation or
covenant or as a waiver of any other Default then, theretofore or thereafter
existing.
10.8    Severability
In the event that any one or more of the provisions of this Guaranty shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part,
or in any respect, or in the event that any one or more of the provisions of
this Guaranty shall operate, or would prospectively operate, to invalidate this
Guaranty, then, and in any such event, such provision or provisions only shall
be deemed to be null and void and of no force or effect and shall not affect any
other provision of this Guaranty, and the remaining provisions of this Guaranty
shall remain operative and in full force and effect and shall in no way be
affected, prejudiced or disturbed thereby.
10.9    Settlements
Upon the Lender’s request, the Guarantor shall participate in good faith and in
a commercially reasonable manner in any settlement between the Borrower and the
Lender which includes or may include a deed in lieu of a foreclosure or of a
trustee’s sale.
10.10    Reference to Particulars
The scope of a general statement made in this Guaranty shall not be construed as
having been reduced through the inclusion of references to particular items that
would be included within the statement’s scope. Therefore, unless the relevant
provision of this Guaranty contains specific language to the contrary, the term
“include” shall mean “include, but shall not be limited to” and the term
“including” shall mean “including, without limitation.”
10.11    Assignment
The Lender may assign its rights under this Guaranty without notice to any
holder of the Note and assignee of the Lender’s rights under the Loan Documents.
10.12    Survival
Except as otherwise provided in Section 6, all obligations under this Guaranty
shall be binding upon the Guarantor’s heirs, personal representatives,
successors and assigns, and shall survive foreclosure of the Property, delivery
and acceptance of a deed to the Property in lieu of foreclosure, and the
repayment of the Indebtedness.
10.13    Costs and expenses

Page 9

--------------------------------------------------------------------------------

Loan No. 73100202    

In addition to all other amounts payable by Guarantor hereunder, the Guarantor
hereby jointly and severally agrees to pay to Lender upon demand any and all
costs and expenses, including court costs and reasonable attorney’s fees which
the Lender may incur in preparing to enforce, or in enforcing the obligations of
the Guarantor hereunder, whether or not suit or action is filed.




SEE NEXT PAGE FOR SIGNATURE

Page 10

--------------------------------------------------------------------------------

Loan No. 73100202    



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the Effective Date.
 
GUARANTOR:
 

 
AMERICAN REALTY CAPITAL
HEALTHCARE TRUST III, INC.,
a Maryland corporation




By: /s/ Thomas P. D’Arcy
Print Name: Thomas P. D’Arcy
Title: President


 

 









Page 11